Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching module, configured to…layer”, “a context-information maintaining module…framework” in claim 9. “a saving unit, configured to..coroutine”, “a recovery unit, configured to…coroutine” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim limitations “a switching module, configured to…layer”, “a context-information maintaining module…framework” in claim 9. “a saving unit, configured to..coroutine”, “a recovery unit, configured to…coroutine” in claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and drawings are silent with respect to any structure that perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claim 1, it is not clear what “the coroutine” in line 3 is referring to. Is it referring to the “current coroutine” or the “target coroutine”. Examiner interprets the limitation as all coroutines, regardless of whether it is the current or target.
With respect to claim 5 and it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.
With respect to the remaining claims they are rejected by virtue of inheriting the limitations of their parent base claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Claim 9 recites an “unmanned vehicle”. The specification does not disclose anything more than the words “unmanned vehicle”, let alone an explanation of how to build/create one. In this regard, an “unmanned vehicle” requires more than just a recitation of two words to enable one of ordinary skill in the art to at least make the invention. An “unmanned vehicle” connotes a vehicle that is almost sentient, or contains some semblance of artificial intelligence or at least sensors and controllers that actuate brakes and wheels based on outside events. The specification makes no such disclosure. Therefore, the specification and drawings do not convey to one of ordinary skill in the art the necessary disclosure to make and/or use the invention. 
Claims 10-12 does not cure the deficiency of its parent claim, and by virtue of inheriting the limitation of their parent/base claim, is rejected for lack of enablement as well.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites an “unmanned vehicle”. The specification does not elaborate on what an “unmanned 
 Claims 10-12 does not cure the deficiency of its parent claim, and by virtue of inheriting the limitation of their parent/base claim, is rejected for lack of written description support as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera et al. (US 9037152) in view Browning (US 6654781).

With respect to claim 1, Herrera discloses: switching a current coroutine to a target coroutine in response to a task switching 5instruction, and saving context of a task processed by the current coroutine, and reading context of a task processed by the target coroutine (Fig. 4A, col. 7, lines 18-27).

	However Browning discloses: wherein, the coroutine is created at a user layer for processing a task, and the coroutine at the user layer is executed by a thread at a kernel layer; such that the thread at the kernel layer corresponding to the target coroutine processes the task based on the context of the target coroutine when 10executing the target coroutine (col. 3, liens 43-56, inherent is when a thread is switched, the kernel thread will be based on the context of the switched thread).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Browning to have improved application scalability, which allows more concurrent input/output throughput and greater application portability.

With respect to claim 2, Herrera discloses: wherein, the context comprises a register state and stack information required by the thread at the kernel layer for processing the task (Fig. 5, col. 7, line 20).  

15With respect to claim 3, Herrera discloses: wherein, the target coroutine has a highest priority among coroutines other than the current coroutine at the user layer (col. 7, lines 18-27).  

With respect to claim 4, Herrera discloses: switching back to the current coroutine, and processing the task of the current coroutine 20according to the save context (col. 7, lines 25-27).

With respect to claim 5-8, it recites similar limitations as claim 1-4 and are therefore rejected under the same citations and rationale.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera et al. (US 9037152) in view Browning (US 6654781) further in view of Bogenberger et al. (US 2010/0011142).
With respect to claims 9 and 10 they recite similar limiations as claim 1 and is therefore rejected under the same citations and rationale. Furthermore, Herrera and Browning do not specifically disclose a vehicle body.
However, Bogenberger discloses a vehicle body (Fig. 4)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bogenberger as Bogenberger suggests task switching ([0016], Bogenberger) and applying the invention of Herrera/Browning to a vehicle would ensure interrupt requests do not overwhelm the processing unit ([0003], Bogenberger).

	With respect to claims 11 and 12, they recite similar limitations as claim 3 and 4, respectively, and are therefore rejected under the same citations and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195